Citation Nr: 0325041	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee with spurring.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1946 
to February 1947.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2000, it was remanded to the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO) for additional development and 
readjudication.  A supplemental statement of the case was 
issued in February 2003, and the case is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  Degenerative joint disease of the right knee with 
spurring was not diagnosed in service, was not manifest to a 
compensable degree within one year of service discharge, nor 
did it result from disease or injury of service origin.

3.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.

4.  Tinnitus was not shown in service, nor has it been shown 
to have resulted from disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee with 
spurring was not incurred in or aggravated by service, may 
not be presumed to be of service onset and is not related to 
any inservice disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112(a)(4), 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2002).

3.  Tinnitus was not incurred in or aggravated by service, 
and is not related to any inservice disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
degenerative joint disease of the right knee, bilateral 
hearing loss, and tinnitus.  He claims that he injured his 
right knee during Army-Air Corp training in June 1946, and 
that his hearing was damaged about the same time when a 45 
caliber pistol discharged just inches from his right ear.  He 
argues that his injuries cannot be fabricated, and out of 
respect for him as a veteran, he should be given the benefit 
of the doubt in resolving the claims.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claims.

Veterans Claims Assistance Act 

As indicated in a December 2000 Board remand, and the 
February 2003 supplemental statement of the case, there was a 
significant change in veterans' law prior to the veteran's 
filing of his claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claims of entitlement to 
service connection in March 1998, the veteran submitted VA 
Form 21-526, the form used for such purposes.  The veteran 
clearly identified the disabilities in question, the benefits 
sought, and the bases for the claims.  The claims appeared 
substantially complete on its face. 

The former well-grounded claim requirement

The RO initially denied the veteran's claim on the basis of 
whether or not it was well grounded.  Subsequent to the 
December 2000 Board remand, the RO analyzed and denied the 
claim under the current standard of review.  See the February 
2003 supplemental statement of the case.  The current 
standard requires that after the evidence has been assembled, 
it is VA's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has recently adjudicated the issues 
listed above based on the substantive merits of the claims.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the May 
1999 rating decision, June 1999 statement of the case, the 
December 2000 Board remand, and the February 2003 
supplemental statement of the case.  The December 2000 Board 
remand, and the February 2003 supplemental statement of the 
case specifically advised the veteran of his rights and 
responsibilities under the VCAA.  In the foregoing documents, 
the veteran was advised that there was no evidence of the 
claimed disorders in service and no competent medical 
evidence that related the disorders to service.  In the 
December 2000 remand and the February 2003 supplemental 
statement of the case, the veteran was advised what evidence 
he should submit and that VA would assist him in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For example, he was told that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies, but that it was his responsibility for 
providing sufficient information to VA so records could be 
requested.  Based on the specific notice provided to the 
veteran and the development which has been accomplished, the 
Board has concluded that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claims.  Pursuant to the 
Board's December 2000 remand, the veteran was asked to submit 
the names of any private or VA medical providers who had 
treated him for the claimed disorders, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The RO acted upon the veteran's response and 
exhausted all avenues of the source of possible medical 
evidence.  

In addition, considerable efforts were made to obtain the 
veteran's service medical records, without success.  The 
Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and underwent pertinent VA examinations in 
May 1998 and January 2003, for the purpose of determining the 
existence of the claimed disorders, and whether the claimed 
disorders are related to service.  The reports of those 
examinations have been associated with the claims folder.  

Accordingly, there is sufficient evidence to decide the 
claims.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claims.  

Analysis

The veteran contends that his degenerative joint disease in 
the right knee, his hearing loss, and his tinnitus are 
related to service, and specifically, that they are related 
to injuries he sustained while in training in service in 
1946.  Establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for degenerative joint disease 
and/or sensorineural hearing loss may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385 (2002), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

There are no service medical records available, and 
consequently no record of either hearing loss, tinnitus, or 
degenerative joint disease in the right knee in service.  
There were no treatment records dated within the first post-
service year.  A diagnosis of hearing loss, tinnitus, or 
degenerative joint disease in the right knee during service 
or to a degree of ten percent within the first post-service 
year cannot be substantiated on a lack of records showing 
symptomatology that could be associated with such disorders.  

While there is competent evidence of the current claimed 
disabilities, there is no evidence showing that the veteran's 
current hearing loss, tinnitus, or degenerative joint disease 
in the right knee had their onset in service, or that 
sensorineural hearing loss or degenerative joint disease of 
the right knee were manifest to a degree of ten percent 
within a year of service, or that any of the disorders at 
issue were otherwise related to service.  

The earliest medical evidence of a right knee disorder is 
noted in a private treatment record dated in August 1994.  In 
that report, it was noted that the veteran complained of 
right knee pain.  In a follow-up April 1995 private 
examination report, it was noted that the veteran presented 
for evaluation of arthritic pain in the right knee.  He was 
noted, by history, to have been status post medial and 
lateral meniscectomies "back in the 50's".  X-rays of the 
right knee showed evidence of degenerative change.  The 
diagnosis was tricompartmental arthritis of the right knee.  
In a VA orthopedic examination report dated in May 1998, the 
veteran reported by history that he injured his right knee 
when he fell and hit his right knee while in training during 
service.  He stated that he never went to sick bay for the 
knee but that it continued to bother him on and off for 
years.  He reported that he had his first surgery in 1949 and 
his second in 1951.  Following examination, the diagnosis was 
degenerative joint disease of the right knee with spurring.  

The earliest medical evidence of bilateral hearing loss and 
tinnitus is found in the VA examination report dated in May 
1998.  The veteran complained of hearing loss and tinnitus.  
It was noted that the veteran stated that he lost his hearing 
in his right ear when a pistol exploded within inches of his 
right ear in June 1946 while in military training.  It was 
also noted that the veteran had life-long exposure to high 
levels of noise, with a civilian work history in the coal 
mines, and as an engine mechanic.  It was further noted that 
the veteran had a recreational history of skeet shooting and 
rifle hunting.  Following audiometric examination, the 
diagnoses were mild sensorineural hearing loss bilaterally.  
The report indicated that the symmetrical hearing loss 
suggested a combination of noise-induced hearing loss and 
presbycusis.  

Contrary to the veteran's contention, neither his right knee 
degenerative joint disease, his hearing loss, nor his 
tinnitus, have been shown to be related to service.  There is 
no competent evidence of record which connects any of the 
disorders at issue to his active duty.  There are no medical 
opinions contained in any of the veteran's post-service 
medical records relating any such disorders to his military 
service.  The veteran's statements are not competent in this 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, the veteran's statements of etiological history are 
not rendered any more competent by virtue of the fact that 
they have been reduced to writing and appear within the 
context of a medical report.  

To the contrary, the only medical opinions on the question of 
etiology were offered by the VA physicians who examined the 
veteran in January 2003 for the express purpose of 
determining the etiology of his right knee disorder, his 
hearing loss and his tinnitus.  Following VA orthopedic 
examination that included a review of the claims folder, the 
diagnosis was moderate degenerative joint disease changes 
status postoperative right knee surgery.  The examiner stated 
that it would be pure speculation to state an etiology of the 
right knee disorder, and that there were no service records 
to confirm the veteran's story regarding in-service 
occurrence.  The examiner did note that in any event, the 
veteran had admitted that he did not see a doctor pertaining 
to his right knee in service.  

By the same token, following the 2003 VA audiometric 
examination that included a review of the claims file, the 
diagnoses were moderately severe sensorineural hearing loss 
in the right ear, and moderate to moderately severe 
sensorineural hearing loss in the left ear.  The audiologist 
opined that the etiology of the veteran's hearing loss was 
likely a combination of life-long noise exposure and aging.  
It was stated that there was no evidence in the claims file 
that military service was directly related to the veteran's 
hearing loss.  The audiologist noted that the veteran did not 
seek treatment for hearing loss until his claim in 1998.  The 
examiner opined further that if significant loss existed at 
the time of the veteran's discharge, the veteran would have 
had problems that would have prompted him to seek treatment 
through the years.  With respect to the veteran's tinnitus, 
the examiner opined that the tinnitus was related to the 
veteran's hearing loss, and that it was not caused or 
aggravated by military noise exposure described by the 
veteran.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for degenerative joint disease 
of the right knee, bilateral hearing loss, and tinnitus.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The claims must be denied on that basis.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee with spurring is denied.   

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeal






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



